                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


MICHAEL JERMAINE GREENE,

          Plaintiff,

v.                               Civil Action No. 2:17-cv-02897

DAVID BALLARD, Warden, et al.,

          Defendants.


                  MEMORANDUM OPINION AND ORDER


          Pending is a motion to dismiss the second amended

complaint filed on March 11, 2019 by defendants David Ballard,

Jonathan Frame, Margaret Clifford, and Andy Mitchell, in which

Sherrill Snyder has, on March 14, 2019, joined.


          This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley for submission to the court of

his Proposed Findings and Recommendation (“PF&R”) for

disposition pursuant to 28 U.S.C. § 636(b)(1)(B).   On February

25, 2020, the magistrate judge entered his PF&R recommending

that the court grant defendants’ motion to dismiss with respect

to plaintiff’s claims arising out of the alleged “liquid item”

placed in his body, dismiss these “liquid item” claims as
frivolous against all defendants1 named in the second amended

complaint, grant the motion to dismiss with respect to

plaintiff’s Eighth Amendment deliberate indifference to medical

treatment claims against these five defendants, and otherwise

deny the motion without prejudice.   See ECF No. 197 at 19–20.

On March 12, 2020, plaintiff Michael Jermaine Greene filed a

timely objection to the PF&R.   See ECF No. 208.    Defendants have

neither objected nor responded to the plaintiff’s objection.


          Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”     Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (first alteration added) (quoting 28 U.S.C. § 636(b)(1)).


          First, plaintiff objects to the magistrate judge’s

finding that plaintiff’s claims that he was injected with a

“liquid item” that allowed prison staff at the Mount Olive

Correctional Complex to read his mind are legally and factually

frivolous and should be dismissed against all defendants named

in the second amended complaint under 28 U.S.C.



1 The second amended complaint named an additional 50 defendants,
who have not been served with process.


                                 2
§§ 1915(e)(2)(B)(i) and 1915A(b)(1), and 42 U.S.C. § 1997e(c).

Plaintiff argues that there is video footage, declarations filed

by plaintiff, and declarations of “two eyewitnesses” to support

the claim that the “liquid item” in plaintiff’s body does exist

and controls his thoughts.    See ECF No. 208 at 2–4; ECF Nos.

122, 154 and 183.    Plaintiff further asserts that the magistrate

judge overlooked the allegation in the second amended complaint

that to prove the existence of the “liquid item,” plaintiff

“spoke to myself in my head AND made up a lie to see if I could

get Counselor Nancy Johnson (Defendant) to unintentionally help

me prove they was listening to radio’s speaking of my thoughts,

AND it shows on camera.”     ECF No. 79 at 16, ¶ 31; ECF No. 208 at

2–3.    Plaintiff maintains that further investigation of these

claims with court-appointed counsel is necessary.    ECF No. 208

at 4.


            The magistrate judge considered the declarations

plaintiff filed on his own behalf as well as the two

declarations other inmates filed which summarily assert that

plaintiff’s allegations regarding the “liquid item” are true.

ECF Nos. 122 and 154.    The magistrate judge properly found that

allegations that prison officials installed mind control devices

to manipulate a prisoner are frivolous and subject to summary

dismissal.    See, e.g., LaVeau v. Snyder, 84 F. App’x 654, 655




                                   3
(7th Cir. 2003) (“[Inmate’s] allegations of a surveillance

device that can read minds and manipulate thoughts are fantastic

and delusional, and accordingly [the] complaint was properly

dismissed without an evidentiary hearing.”).    Accordingly,

plaintiff’s objections regarding the “liquid item” claims are

without merit.


          Second, plaintiff objects to the magistrate judge’s

finding that his Eighth Amendment deliberate indifference claim

concerning medical care should be dismissed.       Plaintiff argues

that defendants acted with deliberate indifference by not taking

adequate measures in response to plaintiff cutting himself.      See

ECF No. 208 at 5.    The second amended complaint alleges that

after plaintiff had “cut his wrist while in MHU for not being on

medication for voices/hallucinations,” plaintiff was put on

medication and when he asked “MHU staff” about a medical

appointment, he was informed that the hospital appointment would

need to be rescheduled.    ECF No. 79 at 4, ¶ 4.


          As the magistrate judge found, the second amended

complaint does not plead the subjective component necessary to

state a plausible claim of deliberate indifference inasmuch as

it does not specifically allege that any of Ballard, Frame,

Clifford, Mitchell, and Snyder interfered with plaintiff’s

medical treatment.    The magistrate judge reasoned that insofar



                                  4
as plaintiff was denied follow-up outside medical appointments,

plaintiff only refers to “MHU staff” and “medical staff” without

identifying which defendants, if any, made those decisions.     See

ECF No. 197 at 19.   At most, plaintiff alleges “mere negligence

or malpractice” on their part, which does not constitute

deliberate indifference to a medical need.   See Miltier v.

Beorn, 896 F.2d 848, 852 (4th Cir. 1990) (“[M]ere negligence or

malpractice does not violate the eighth amendment.”).     Insofar

as the objections add new allegations regarding these

defendants, it is “axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”

See Katz v. Odin, Feldman & Pittleman, P.C., 332 F. Supp. 2d

909, 917 n.9 (E.D. Va. 2004) (quoting Morgan Distrib. Co., Inc.

v. Unidynamic Corp., 868 F.2d 992, 995 (8th Cir. 1989)); Car

Carriers v. Ford Motor Co., 745 F. 2d 1101, 1107 (7th Cir. 1984)

(“[C]onsideration of a motion to dismiss is limited to the

pleadings.”).   Accordingly, the court finds that these

objections lack merit.


          The court, accordingly, ORDERS as follows:


  1. That plaintiff’s objections to the PF&R be, and they hereby

     are, overruled.


  2. That the magistrate judge’s PF&R entered February 25, 2020

     be, and it hereby is, adopted and incorporated in full.


                                 5
  3. That defendants’ motion to dismiss be, and it hereby is,

     denied without prejudice, except that it is granted with

     respect to plaintiff’s claims arising out of the alleged

     “liquid item” placed in his body, which is also   dismissed

     as frivolous against all defendants named in the second

     amended complaint, and it is granted with respect to his

     Eighth Amendment deliberate indifference to medical

     treatment claims against Ballard, Frame, Clifford,

     Mitchell, and Snyder.


  4. That this case be, and hereby is, again referred to United

     States Magistrate Judge Dwane L. Tinsley for additional

     proceedings.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                    ENTER: March 27, 2020




                                6
